DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 26, 2021 has been entered. Claims 1-12 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed November 30th, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 1, 2, 3, 6, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheel et al. (U.S. Pub. No. 2016/0229513 A1) in view of Reimers et al. (U.S. Patent No. 5,934,616) and Lindsey, Jr. (U.S. Patent No. 4,588,147).
Regarding Claims 1 and 12, Scheel et al. teaches (Figure 8a-c) an aircraft with a pressure bulkhead (82) for pressure-tight axial closure of pressurized fuselage of an aircraft that can be put under an internal pressure comprising inspection hatches (84 and 86) in the pressure dome, but it is silent about the concave inner surface and convex outer surface of the pressure dome. However, Reimers et al. teaches (Figure 1) a pressure bulkhead (1) comprising a cupped disk that has a concave side and a convex side (Col. 8 Line 47-48). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scheel et al. to incorporate the teachings of Reimers et al. to include a curved pressure bulkhead with concave side and convex side. Doing so would enable to create pressure dome with an increased projection.
Scheel et al. teaches (Figure 8a-c) a pressure bulkhead (82) comprising inspection hatches (84 and 86) in the pressure dome that can take up a closed position in which the hatch closes a bulkhead opening, and an open position allowing access to the inside of the tail cone through the bulkhead opening, but it is silent about pressure covers for pressure-tight closure of the inspection hatches, wherein the pressure covers each comprise a cover and a pressure seal, wherein the cover is configured for repeatedly releasable fixing of the pressure cover on the concave inner surface over the inspection hatch, wherein the pressure seal is formed at an edge of the cover for the pressure-tight closure of the cover with the pressure dome, wherein a 
 However, Lindsey, Jr. teaches (Figure 1) a removable pressure plug adapted to seal an existing opening in the fuselage of the aircraft (15) comprising cover (17) and pressure seals  (25, 27) formed at an edge of the cover (17) (Col. 3 Lines 14-16, 24-26), wherein the dimension of each of the covers is larger than a dimension of a corresponding opening in the fuselage (pressure seals are built into pressure plug which together cover the opening), wherein each pressure seal is configured for complete pressure-tight closure of a corresponding opening (Col. 3 Lines 40-42), and wherein the pressure covers are configured to rest together with the pressure seals (Col. 3 Lines 24-26).
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scheel et al. to incorporate the teachings of Lindsey, Jr. to include a pressure plug to maintain aircraft pressurization. Doing so would make it possible to form a pressure dome with a very much larger axial depth than is conventionally possible since the outer surface thereof can be brought virtually as close as desired to the surrounding fuselage.
Regarding Claims 2 and 3, Scheel et al. (Figure 8a-c) teaches a pressure bulkhead (82) with two access hatches (84 and 86) (Para. 0089). Scheel et al. further teaches that the shape and the dimension of the lateral hatches and of their opening, and also the number and positions thereof are chosen in a suitable manner for the avionic equipment in the tail cone, for dimensions 
Regarding Claim 6, Scheel et al. doesn’t disclose a clamped, rotary, screwed and pressure closure configuration on the pressure bulkhead, but Lindsey, Jr. teaches the pressure plug placed in the opening and latched into place using the existing mechanism normally used for closing the opening (Col. 3 Line 16-19). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scheel et al. to incorporate the teachings of Lindsey, Jr. to include latches for fastening and securing pressure cover over inspection hatches to pressure bulkhead.
Regarding Claims 10 and 11, Scheel et al. teaches (Figure 8a-c) a flat pressure bulkhead (82) (Page. 2 Para 0039), but it is silent about an axial depth and a transverse extent of the pressure bulkhead. However, Reimers et al. teaches (Figure 1) a semi-spherical cup-shaped pressure bulkhead (1) for enclosing the tail end of a pressurized aircraft cabin (Col. 1 Line 4-7). A pressure bulkhead includes a curved or cupped disk (3) that seals the axial end of the pressurized interior of the fuselage and takes up the pressure induced forces (Col. 4 Line 9-13). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scheel et al. to incorporate the teachings of .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheel et al. (U.S. Pub. No. 2016/0229513 A1), Reimers et al. (U.S. Patent No. 5,934,616) and Lindsey, Jr. (U.S. Patent No. 4,588,147) as applied to claim 1 above, and further in view of Bladt et al. (U.S. Pub. No. 2003/0234322 A1).
Regarding claim 4, modified Scheel et al. is silent about the connecting structures formed on the pressure dome around each inspection hatch, and wherein the pressure covers each comprise a multiplicity of mating connecting structures. However, Bladt et al. teaches (Figure 4A) fasteners (139) for securing the window frame (140) to the external skin (150) (Para. 0025). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scheel et al. to incorporate the teachings of Bladt et al. to include fasteners to secure any object to a pressure bulkhead. Doing so would make it possible to secure pressure covers to the pressure dome.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheel et al. (U.S. Pub. No. 2016/0229513 A1), Reimers et al. (U.S. Patent No. 5,934,616), Lindsey, Jr. (U.S. Patent No. 4,588,147) and Bladt et al. (U.S. Pub. No. 2003/0234322 A1) as applied to claim 4 above and further in view of Levy et al. (US 6,425,794).
Regarding claim 5, modified Scheel et al. is silent about frictional connection formed by between the pressure dome and the pressure covers. However, Levy et al. teaches the wing-fuselage connection reinforced by a tight frictional fit/connection (Col. 2 Lines 38-40). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Scheel et al. to incorporate the teachings of Levy .
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheel et al. (U.S. Pub. No. 2016/0229513 A1) ; in view of Reimers et al. (U.S. Patent No. 5,934,616); in further view of Lindsey, Jr. (U.S. Patent No. 4,588,147); in even further  view of Petrosky et al. (U.S. Pub. No. 2014/0332178 A1).
Regarding Claims 7 and 8, Scheel et al. is silent about pressure seal comprising a foam elastomer. However, Petrosky et al. teaches elastomeric foam seal segments which conform to both the seal pads and an interior wall of the heat transfer tube to create a substantially fluid tight, slidable seal between the interior wall and the tool (Para 0010). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scheel et al. to incorporate the teachings of Petrosky et al. to include an elastomeric foam seal pressure seal for pressurization loads when the interior of the fuselage is pressurized during high altitude flight. Doing so would make it possible to form a pressure-tight closure of the cover with the pressure dome.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheel et al. (U.S. Pub. No. 2016/0229513 A1); in view of Reimers et al. (U.S. Patent No. 5,934,616); in further view of Lindsey, Jr. (U.S. Patent No. 4,588,147); in even further  view of Harrison et al. (U.S. Pub. No. 2016/0210375 A1).
 Regarding Claim 9, Scheel et al. is silent about the annular design of the pressure seal. However, Harrison et al. teaches the pressure seal with a body and at least one annular member compression stop encapsulated within the body (Para 0018). Therefore it would have been . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647